*59ON MOTION FOR REHEARING
PER CURIAM.
In his motion for post-conviction relief, Walker alleges that the trial court retained jurisdiction over one-third of a life sentence. If true, the retention should be stricken. Willis v. State, 447 So.2d 283 (Fla. 2d DCA 1983). We remand this case to the trial court with directions either to grant the relief requested or to attach sufficient portions of the record to demonstrate that Walker is not entitled to relief. The order denying Walker’s motion for post-conviction relief otherwise is affirmed.
GRIMES, A.C.J., and SCHOONOVER and HALL, JJ., concur.